EXHIBIT PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2008 PEOPLES BANCORP INC. AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT This Agreement was originally entered into and adopted on August 11, 2004, by and between PEOPLES BANCORP INC., a financial holding company, located in Marietta, Ohio (the “Company”), and Deborah K. Hill (the“Executive”), and is hereby amended and restated effective December 11, 2008 for the purpose of complying with Section 409A of the Code. The Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company to retain the Executive’s services and to reinforce and encourage the continued attention and dedication of the Executive to his assigned duties, without distraction in potentially disturbing circumstances arising from the possibility of a change in control of the Company or the assertion of claims and actions against the Executive. The Company and the Executive agree as provided herein. Article 1 Definitions Whenever used in this Agreement, the following words and phrases shall have the meanings specified: 1.1“Agreement” means this Peoples Bancorp Inc. Amended and Restated Change in Control Agreement, as it may be amended from time to time. 1.2“Base Annual Compensation” means the Executive’s average annualized compensation paid by the Company which was includible in the Executive’s gross income during the most recent five taxable years ending before the date of the Change in Control.The definition includes amounts includible in compensation, prior to any reduction for a salary contribution to a plan described in Section 125 of the Code or qualified under Section 401(k) of the
